Territory of Michigan to wit—
And now at this present Term of September in the year of our Lord 1807 comes the aforesaid Joseph Campau by E Brush his Attorney and says that in the record and proceedings as also in the rendering the Judgment aforesaid there is manifest Error in this towit—
that by the record aforesaid as also in rendering the Judgment aforesaid it appears that the District Court have decided that no arbitrament or award made subsequent to the 15th day of Novemr 1799 can be binding and obligatory upon the parties unless made in strict conformity to a Statute of this Territory passed on that day, whereas it manifestly appears that there is nothing in the said Statute that requires the parties to notice the same or make their submission in conformity thereto in this therefore there is manifest Error—
there is also Error in this, that by the Record aforesaid it appears that the Judgment aforesaid was that the award aforesaid was uncertain and not final and conclusive between the parties and embraced matter not included in the submission, and so the judgment aforesaid in form aforesaid rendered and all the proceedings thereon are wholly void and erroneous in Law—
there is also manifest Error in this that in giving the Judgment aforesaid the court have decided that the said award wants the form and substantial requisite of an award which (they say) is uncertain from the face of it and not conclusive and final between the parties up to the date of the said award, which the Plaintiff avers is sufficiently certain, final and conclusive between the parties in this therefore there is manifest Error
there is also manifest Error in this that in giving the Judgment aforesaid the court have decided that the action or Declaration of the Plaintiff was not supported and did further decide that the said award should not go down to the Jury as proper evidence whereas the said award not being under the seal of the Arbitrators its construction and import was matter of fact and ought to have been left to the consideration of the Jury in this therefore there is manifest error—
*177there is also manifest error in this that in giving the Judgment aforesaid the court have given Judgment for the defendant whereas by the Law of the Land Judgment ought to have been given for the Plaintiff therefore in that there is manifest error, the said Joseph prays that the Judgment aforesaid for the Errors aforesaid, and other the Errors in the record and proceedings aforesaid appearing may be reversed. By E Brush their Atty
and the said John Williams comes here into Court, and says that in the record aforesaid or in rendering judgment aforesaid there is not any error, and prays that this Hon1 Court may proceed to the examination of the record and proceedings & the matter aforesaid, above assigned by the said Joseph for Error John Williams by
Sol Sibley his Aty

[In the handwriting of Elijah Brush]